Exhibit 10.2

INTEVAC, INC.

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is entered into as of June 13, 2013
by and between Intevac, Inc. (the “Company”), and Wendell Blonigan
(“Executive”), and shall become effective on the first day of Executive’s
employment with the Company (the “Effective Date”).

RECITALS

1. The Board of Directors of the Company (the “Board”) has determined that it is
in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive.

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his employment
and to motivate Executive to maximize the value of the Company for the benefit
of its stockholders.

3. The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment under certain
circumstances. These benefits will provide Executive with enhanced financial
security, incentive and encouragement to remain with the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement will have a term commencing on the
Effective Date and ending on the termination of employment of Executive (the
“Term”). If Executive becomes entitled to benefits under Section 3(a) during the
Term, this Agreement will not terminate until all of the obligations under the
Agreement have been satisfied.

2. At-Will Employment. Subject to the terms hereof, Executive’s employment with
the Company remains “at-will” employment and may be terminated by the Company at
any time with or without cause or with or without notice. However, as described
in this Agreement, Executive may be entitled to severance benefits depending
upon the circumstances of Executive’s termination of employment.

3. Severance Benefits.

(a) Termination without Cause or Other than Death or Disability or Resignation
for Good Reason. If (x) the Company terminates Executive’s employment with the
Company for a reason other than Cause or Executive’s death or disability or
(y) if Executive resigns from such employment for Good Reason, then subject to
Section 4 of this Agreement (including, but not limited to, the release
requirements of Section 4(a)), Executive will receive as severance from the
Company: (i) continuing payments of Executive’s base salary as in effect on the
date of Executive’s



--------------------------------------------------------------------------------

termination, payable in accordance with the Company’s standard payroll
procedures for twelve (12) months from the date of such termination, plus
(ii) continuing payments of $2,000 per month, payable in accordance with the
Company’s standard payroll procedures for twelve (12) months from the date of
such termination. The payments of clause (ii) of the prior sentence are intended
to defray costs to Executive associated with continued health care coverage for
Executive and Executive’s eligible dependents; however, Executive may use such
funds in any manner Executive sees fit. Additionally, if the executive resigns
from the company for Good Reason, as a result of a change in control of the
company, the executive will receive his bonus amount for the fiscal year the
change of control occurs, prorated based on time and performance.

(b) Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than for Good
Reason), or (ii) for Cause by the Company, then Executive will not be entitled
to receive severance or other benefits except for those (if any) as may then be
established under the Company’s then-existing severance and benefits plans and
practices or pursuant to other written agreements with the Company.

(c) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s disability, or Executive’s employment terminates due to
his death, then Executive will not be entitled to receive any other severance or
other benefits except for those (if any) as may then be established under the
Company’s then-existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.

(d) Exclusive Remedy. In the event of a termination of Executive’s employment as
set forth in Section 3 of this Agreement, the provisions of Section 3 are
intended to be and are exclusive and in lieu of and supersede any other rights
or remedies to which Executive or the Company otherwise may be entitled, whether
at law, tort or contract or in equity, or under this Agreement (other than the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses). Executive will be entitled to no benefits, compensation
or other payments or rights upon a termination of employment other than those
benefits expressly set forth in Section 3 of this Agreement.

4. Conditions to Receipt of Severance; No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The payment of any severance set
forth in Section 3(a) above is contingent upon Executive signing and not
revoking a release of claims agreement with the Company (which may include an
agreement not to disparage the Company, non-solicit provisions and other
standard terms and conditions) in a form reasonably acceptable to the Company
(the “Release”) upon Executive’s termination of employment and such Release
becoming effective no later than sixty (60) days following Executive’s
employment termination date (such deadline, the “Release Deadline”). In no event
will severance payments be paid or provided until the Release actually becomes
effective. If the Release does not become effective by the Release Deadline,
Executive will forfeit any rights to severance under this Agreement. Any
severance payments under this Agreement will not commence until the 60th day
following Executive’s separation from service, or, if later, such time as
required by Section 4(b)(ii) below. Except as required by Section 4(b)(ii)
below, any installment payments that would have been made to Executive during
the sixty (60) day period immediately following Executive’s separation from
service but for the preceding sentence will be paid to Executive on the 60th day
following his separation from service and the remaining payments shall be made
as provided in the Agreement.

 

-2-



--------------------------------------------------------------------------------

(b) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits payable to Executive, if any, pursuant to this Agreement, that when
considered together with any other severance payments or separation benefits
that are considered deferred compensation (together, the “Deferred Payments”)
under Section 409A of the Internal Revenue Code, as amended (the “Code”) and the
final regulations and official guidance thereunder (“Section 409A”) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.

(ii) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the date six
(6) months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following his separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this Section 4(b)(ii) will
be payable in a lump sum as soon as administratively practicable after the date
of Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment, installment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

(iii) Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes herein. Any amount paid
under this Agreement that qualifies as a payment made as a result of an
involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations that does not exceed the Section 409A Limit (as defined
below) will not constitute Deferred Payments for purposes herein.

(iv) For purposes of this Agreement, “Section 409A Limit” means two (2) times
the lesser of: (x) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during Executive’s taxable year preceding
Executive’s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto, or (y) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

 

-3-



--------------------------------------------------------------------------------

(v) The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to so comply or be exempt. Executive and the Company agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.

(c) Confidential Information Agreement. Executive’s receipt of any payments or
benefits under Section 3 will be subject to Executive continuing to comply with
the terms of the Confidential Information Agreement (as defined in Section 7)
and the provisions of this Agreement.

(d) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

5. Limitation on Payments. In the event that the severance benefits provided for
in this Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 5, would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive’s severance benefits under Section 3 will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments, which shall occur in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (ii) reduction of acceleration of vesting of equity
awards, which shall occur in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first); and (iii) reduction of other benefits paid or provided to the
Executive, which shall occur in reverse chronological order such that the
benefit owed on the latest date following the occurrence of the event triggering
such excise tax will be the first benefit to be reduced. If more than one equity
award was made to the Executive on the same date of grant, all such awards shall
have their acceleration of vesting reduced pro rata. In no event shall the
Executive have any discretion with respect to the ordering of payment
reductions.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by a nationally recognized
firm of independent public

 

-4-



--------------------------------------------------------------------------------

accountants selected by the Company (the “Accountants”), whose determination
will be conclusive and binding upon Executive and the Company for all purposes.
For purposes of making the calculations required by this Section 5, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 5.

6. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” means: (i) Executive’s act of
personal dishonesty in connection with his responsibilities as an employee that
is intended to result in Executive’s substantial personal enrichment;
(ii) Executive being convicted of, or pleading no contest or guilty to, (x) a
misdemeanor that the Company reasonably believes has had or will have a material
detrimental effect on the Company, or (y) any felony; (iii) Executive’s gross
misconduct; (iv) Executive’s willful and continued failure to perform the duties
and responsibilities of his position after there has been delivered to Executive
a written demand for performance from the Company that describes the basis for
the Company’s belief that Executive has not substantially performed his duties
and Executive has not corrected such failure within thirty (30) days of such
written demand; or (v) Executive’s material violation of any written Company
employment policy or standard of conduct.

(b) Good Reason. For purposes of this Agreement, “Good Reason” means Executive’s
resignation within thirty (30) days following the expiration of any Company cure
period (discussed below) following the occurrence of one or more of the
following, without Executive’s consent: (i) a material reduction of Executive’s
authority, duties or responsibilities, unless Executive is provided with a
comparable position; for purposes of clarification, should the Company be
acquired and made part of a larger entity, whether as a subsidiary, business
unit or otherwise and Executive by virtue of such event, experiences a material
reduction of Executive’s authority, duties or responsibilities (for example, but
not by way of limitation, if the Chief Executive Officer of the Company remains
the Chief Executive Officer of the Company following an acquisition where the
Company becomes a wholly owned subsidiary of the acquirer, but is not made the
Chief Executive Officer of the acquiring corporation), such material diminution
will constitute “Good Reason” under this subsection; provided, however, a
reduction in authority, duties, or responsibilities solely by virtue of the
Company becoming privately held pursuant to a transaction or Company action(s)
endorsed by a majority of the members of the Board (as, for example, when the
Chief Executive Officer of the Company remains as such following the Company
becoming privately held, but is not the Chief Executive Officer of a publicly
traded Company) will not constitute “Good Reason”; (ii) a material reduction by
the Company (or its successor) in Executive’s base compensation as in effect
immediately prior to such reduction, unless the Company also similarly reduces
the base compensation of all other executives of the Company; or (iii) a
material change in the geographic location of Executive’s primary work facility
or location; provided, that a relocation of fifty (50) miles or less from
Executive’s then present location or to Executive’s home as his primary work
location will not be considered a material change in geographic location. In
order for an event to qualify as Good Reason, Executive must not terminate
employment with the Company without first

 

-5-



--------------------------------------------------------------------------------

providing the Company with written notice of the acts or omissions constituting
the grounds for “Good Reason” within ninety (90) days of the initial existence
of the grounds for “Good Reason” and a reasonable cure period of not less than
thirty (30) days following the date of such notice, and such grounds must not
have been cured during such time.

7. Confidential Information. Executive confirms his continuing obligations under
the Proprietary Information and Inventions Agreement dated as of June     , 2013
(the “Confidential Information Agreement”).

8. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 8(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

9. Notices.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when delivered by a private courier service
such as UPS, DHL or Federal Express that has tracking capability. In the case of
Executive, mailed notices will be addressed to him at the home address which he
or she most recently communicated to the Company in writing. In the case of the
Company, mailed notices will be addressed to its corporate headquarters, and all
notices will be directed to the Chief Executive Officer of the Company.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 9(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing Executive’s rights hereunder.

 

-6-



--------------------------------------------------------------------------------

10. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

11. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. This Agreement
may be modified only by agreement of the parties by a written instrument
executed by the parties that is designated as an amendment to this Agreement.

12. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

13. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

14. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

15. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

16. Arbitration.

(a) The Company and Executive each agree that any and all disputes arising out
of the terms of this Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation and any of the matters herein
released, will be subject to binding arbitration under the arbitration rules set
forth in California Code of Civil Procedure Sections 1280 through 1294.2,
including Section 1281.8 (the “Act”), and pursuant to California law. Disputes
that the Company and Executive agree to arbitrate, and thereby agree to waive
any right to a trial by jury, include any statutory claims under local, state,
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification
Act, the California Fair Employment and Housing Act, the Family and Medical
Leave Act, the California Family Rights Act, the California Labor Code, claims
of harassment, discrimination, and wrongful termination, and any statutory or
common law claims. The Company and Executive further understand that this
agreement to arbitrate also applies to any disputes that the Company may have
with Executive. However, claims for workers’ compensation benefits and
unemployment insurance (or any other claims where mandatory arbitration is
prohibited by law) are not covered by this arbitration agreement, and such
claims may be presented by the Executive to the appropriate court or government
agency.

(b) Procedure. The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The Arbitrator will have the

 

-7-



--------------------------------------------------------------------------------

power to decide any motions brought by any party to the arbitration, including
motions for summary judgment and/or adjudication, motions to dismiss and
demurrers, and motions for class certification, prior to any arbitration
hearing. The Arbitrator will have the power to award any remedies available
under applicable law, and the Arbitrator will award attorneys’ fees and costs to
the prevailing party, except as prohibited by law. The Company will pay for any
administrative or hearing fees charged by the Arbitrator or JAMS except that
Executive will pay any filing fees associated with any arbitration that
Executive initiates, but only so much of the filing fees as Executive would have
instead paid had he filed a complaint in a court of law. The Arbitrator will
administer and conduct any arbitration in accordance with California law,
including the California Code of Civil Procedure, and the Arbitrator will apply
substantive and procedural California law to any dispute or claim, without
reference to rules of conflict of law. To the extent that the JAMS Rules
conflict with California law, California law will take precedence. The decision
of the Arbitrator will be in writing. Any arbitration under this Agreement will
be conducted in Santa Clara County, California.

(c) Remedy. Except as provided by the Act and this Agreement, arbitration will
be the sole, exclusive, and final remedy for any dispute between Executive and
the Company. Accordingly, except as provided for by the Act and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.

(d) Administrative Relief. Executive understands that this Agreement does not
prohibit him from pursuing any administrative claim with a local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.

(e) Voluntary Nature of Agreement. Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone. Executive further
acknowledges and agrees that he has carefully read this Agreement and has asked
any questions needed for him to understand the terms, consequences, and binding
effect of this Agreement and fully understands it, including that Executive is
waiving his right to a jury trial. Finally, Executive agrees that he has been
provided an opportunity to seek the advice of an attorney of his choice before
signing this Agreement.

17. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

18. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

[Remainder of Page Intentionally Left Blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

COMPANY:

 

INTEVAC, INC.

By: /s/ Norm H. Pond 6/14/13

Title: CEO

EXECUTIVE:

/s/ Wendell Blonigan

Wendell Blonigan

[SIGNATURE PAGE TO BLONIGAN SEVERANCE AGREEMENT]

 

-9-